--------------------------------------------------------------------------------

EXHIBIT 10.(h)
 
UNIVERSAL FOREST PRODUCTS, INC.
 
EXECUTIVE STOCK GRANT PROGRAM
 
(Amended and Restated Effective June 1, 2011)
 
 
 

--------------------------------------------------------------------------------

 
 
INDEX
 

  Page    
Article 1 Establishment and Purpose
1
 
1.1
History of the Program
1
 
1.2
Status of Program Under ERISA
1
 
1.3
Compliance with Section 409A
1
Article 2 Definitions
1
Article 3 Participation
5
 
3.1
Eligibility for Participation
5
 
3.2
Termination of Active Participation
5
Article 4 Amounts Credited to Accounts
6
 
4.1
Participants’ Accounts
6
 
4.2
Amounts Credited for Annual Grants
6
 
4.3
Elections Relating to In-Service Distributions
7
 
4.4
Vesting, Forfeiture, and Designation of Vested Shares
7
Article 5 Distribution of Benefits
8
 
5.1
Distributable Events for All Accounts
8
 
5.2
Hardship Withdrawals
9
 
5.3
Forfeiture of Vested Benefits
9
 
5.4
Duty of Loyalty
9
 
5.5
Time of Payment
10
 
5.6
Form of Benefit Payments
11
 
5.7
Spendthrift Provision
11
Article 6 Funding
11
 
6.1
Establishment of Trust Fund
11
 
6.2
Status as Grantor Trust
11
 
6.3
Status of Participants as Unsecured Creditors
11
Article 7 Administration
12
 
7.1
Administrator
12
 
7.2
Powers of Administrator
12
 
7.3
Standard of Care
12
 
7.4
Appeal Procedure
13
 
7.5
Indemnification of Committee
13
Article 8 Miscellaneous
13
 
8.1
Employment Rights
13
 
8.2
Amendment
14
 
8.3
Termination
14
Signature
 
14

 
 
i

--------------------------------------------------------------------------------

 
 
UNIVERSAL FOREST PRODUCTS, INC.
EXECUTIVE STOCK GRANT PROGRAM
 

--------------------------------------------------------------------------------

Article 1
 
Establishment and Purpose
 

 
1.2
History of the Program



 
Universal Forest Products, Inc. (the “Company”) established the Universal Forest
Products, Inc. Executive Stock Grant Program (the “Program”) under Article 10 of
the Company’s Long Term Stock Incentive Plan, as amended and restated (the
“Plan”).  The Program became effective on January 1, 2009 and is being amended
and restated effective June 1, 2011.  Except as otherwise provided herein, the
Program shall be administered in accordance with the Plan, and the Shares
subject to Awards under this Program shall be granted under the Plan.
 

 
1.2
Status of Program Under ERISA

 
The Program is intended to be “unfunded” and maintained “primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees” for purposes of ERISA.  Accordingly, the Program
is not intended to be covered by Parts 2 through 4 of Subtitle B of Title I of
ERISA.    No portion of the Program covering the members of the Board is
intended to be subject to ERISA.
 

 
1.3
Compliance with Section 409A

 
To the extent the Program provides deferred compensation under Section 409A of
the Code, the Program is intended to comply with Section 409A.  The Program is
intended to be interpreted consistent with the requirements of Section 409A of
the Code.
 
Article 2
 
Definitions
 
The following terms shall have the meanings described in this Article unless the
context clearly indicates another meaning.  All other defined terms shall have
the meanings set forth in the Plan.
 

 
2.1
Accounts



 
“Accounts” means the bookkeeping records of the Participants’ benefits under the
terms of the Program.
 
 
 

--------------------------------------------------------------------------------

 
 

 
2.2
Administrator

 
“Administrator” means the fiduciary responsible for the operation and
administration of the Program as provided in Article 7.  The Company shall be
the Administrator.
 

 
2.3
Annual Grant

 
“Annual Grant” means the number of Shares credited and allocated to a
Participant’s Account for each  Year of participation in the Program.
 

 
2.4
Beneficiary

 
“Beneficiary” means the beneficiary designated in writing by the Participant to
receive benefits from the Program in the event of his or her death.  The
Beneficiary shall be designated on a form provided by the Plan Administrator,
and the Participant may change the Beneficiary designation at any time by
signing and filing a new form with the Program Administrator.
 
If the Participant designates a trust as Beneficiary, the Program Administrator
shall determine the rights of the trustee without responsibility for determining
the validity, existence, or provisions of the trust.  Further, the Plan
Administrator shall not have responsibility for the application of sums paid to
the trustee or for the discharge of the trust.
 
If a Participant designates the Participant’s spouse as Beneficiary and the
Participant and spouse are subsequently divorced, the judgment of divorce shall
be considered to revoke the prior Beneficiary designation of the spouse.
 
The rules of this Section 2.4 apply unless provided otherwise in the
Participant’s Beneficiary designation form.  If the Participant designates one
primary Beneficiary and the Beneficiary dies after the Participant, but before
benefit payments are completed, any remaining benefits shall be payable to the
secondary Beneficiary.  If the Participant fails to designate a secondary
Beneficiary or if no secondary Beneficiary survives the primary Beneficiary, any
remaining benefits shall be payable to the deceased primary Beneficiary’s heirs
in the manner described below.  If the Participant designates more than one
primary Beneficiary or more than one secondary Beneficiary and a Beneficiary
dies before benefit payments are completed, the share payable to the deceased
Beneficiary shall be paid to the deceased Beneficiary’s heirs in the manner
described below as if the Beneficiary was the Participant.
 
If the Participant fails to designate a Beneficiary or if no designated
Beneficiary survives the Participant, distribution shall be made in equal shares
to the members of the first of the classes listed below having a living member
on the date the distribution is payable.  The classes, in order of priority, are
as follows:
 
(a)           The Participant’s spouse;
 
(b)           The Participant’s children or their then-living issue, by right of
representation; and
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c)           The legal heirs of the Participant under the laws of the
Participant’s state of residence on the date of the Participant’s death.
 
The facts as shown by the records of the Plan Administrator at the time of death
shall be conclusive as to the identity of the proper payee, and the records of
the Trustee shall be conclusive as to the amount properly payable.  The
distribution made in accordance with such state of facts shall constitute a
complete discharge of all obligations under the provisions of the Program.
 

 
2.5
Determination Period

 
“Determination Period” means with respect to a Participant who has a Separation
from Service between January 1 and March 31, the second Year preceding the Year
during which the Separation from Service occurred.  If the Participant has a
Separation from Service between April 1 and December 31, the Determination
Period is the preceding Plan Year.
 

 
2.6
Distributable Event

 
“Distributable Event” means the Participant is employed by the Company or a
Subsidiary on the date:
 
(a)           The Participant has a Separation from Service;
 
(b)           The Participant dies;
 
(c)           The Participant incurs a Total Disability; or
 
(d)           A Change in Control occurs.
 

 
2.7
ERISA

 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 

 
2.8
Gross Misconduct

 
“Gross Misconduct” means one or more of the following:
 
(a)           Embezzlement or theft from the Company or any Subsidiary;
 
(b)           An unauthorized disclosure of the trade secrets or other
proprietary information of the Company or a Subsidiary; or
 
(c)           A breach of the duty of loyalty described in Section 5.4.
 
The definition of “Gross Misconduct” is relevant only for purposes of the
forfeiture provisions in Section 5.3 and does not change the status of a
Participant as an “employee at will.”
 
 
-3-

--------------------------------------------------------------------------------

 
 

 
2.9
Key Employee

 
“Key Employee” means any employee of the Company or a Subsidiary who at any time
during the Determination Period was:
 
(a)           An officer of the Company or a Subsidiary whose annual
compensation from the Company and any Subsidiary is more than $150,000 (as
adjusted under Section 416(i)(1) of the Code for Years beginning after December
31, 2008);
 
(b)           A person having more than a 5% ownership interest in the Company
or a Subsidiary; or
 
(c)           A person having more than a 1% ownership interest in the Company
or a Subsidiary, and whose annual Compensation from the Company and all
Subsidiaries is more than $150,000.
 
The determination of who is a Key Employee shall be made in accordance with
Sections 409A and 416(i)(1) of the Code and the applicable regulations and
guidance.
 

 
2.10
Separation from Service

 
“Separation from Service” means a “separation from service” under Section 409A
of the Code.  Generally, this occurs if a Participant is reasonably anticipated
to have a substantial permanent reduction in the bona fide level of services
provided to the Company and all Subsidiaries (whether provided as an employee or
an independent contractor).  The reduction shall be “substantial” only if the
reduced bona fide level of services is less than 50% of the average bona fide
level of services provided by Participant to the Company and all Subsidiaries
during the immediately preceding 36 months (or the Participant’s entire period
of service, if less than 36 months).  A member of the Board shall be treated as
having a Separation from Service as of the date that he or she is no longer a
member of the Board.
 

 
2.11
Shares

 
“Shares” means shares of the common stock of the Company.
 

 
2.12
Total Disability

 
“Total Disability” means the Participant meets one of the following
requirements:
 
(a)           The Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable mental or physical impairment
which can be expected to result in death or can be expected to last for a
continuous period of at least 12 months; or
 
(b)           The Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under a
Company-sponsored disability plan.
 
 
-4-

--------------------------------------------------------------------------------

 
 
The existence of a Total Disability shall be established by the certification of
a physician or physicians selected by the Administrator, unless the
Administrator determines that an examination is unnecessary.  Alternatively, a
Participant shall be considered to have a Total Disability if the Participant is
determined to be disabled by the Social Security Administration.
 

 
2.13
Trust Agreement

 
“Trust Agreement” means the trust agreement used to establish the Trust Fund.
 

 
2.14
Trust Fund

 
“Trust Fund” means the assets held under the Trust Agreement.
 

 
2.15
Trustee

 
“Trustee” means the financial institution designated as trustee by the Company
pursuant to Article 6.
 

 
2.16
Year

 
“Year” means the 12-consecutive-month period beginning on January 1 and ending
on December 31.
 
Article 3
 
Participation
 
 
3.1
Eligibility for Participation

 
The Committee shall determine the employees and non-employee members of the
Board (a "Non-Employee Director") who are eligible to participate in the Program
(a “Participant”).  An employee or Non-Employee Director shall begin to
participate in the Program on the date designated by the Committee.  It is
intended that participation be limited to (a) Non-Employee Directors, and (b)
employees who will qualify as members of a “select group of management or other
highly compensated employees” under Title I of ERISA and members of the Board.
 
 
3.2
Termination of Active Participation

 
The Committee may remove an employee or Non-Employee Director from further
active participation in the Program.  If this occurs, the Employee or
Non-Employee Director shall not have any additional amounts credited to his or
her Account under Section 4.2; however, amounts shall continue to be credited to
a Participant’s Account under Section 4.3 until the amounts credited to the
Participant’s Account are distributed or forfeited.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Article 4
 
Amounts Credited to Accounts
 
 
4.1
Participants’ Accounts

 
The Administrator shall maintain an Account for each Participant to record the
Participant’s benefits under the terms of the Program.  Amounts shall be
credited to a Participant’s Account as provided in this Article.  The Shares
granted under the Program shall be allocated to each Participant’s Account in
accordance with the respective number of Shares granted to that
Participant.  Any and all dividends paid on Shares allocated to a Participant’s
Account shall be used to purchase additional Shares (or fractional Shares) for
that Participant’s Account (which shall be referred to collectively as
“Participant Shares”).  Each Participant shall be entitled to exercise all
voting rights attributable to the Participant Shares allocated to his or her
Account.
 
 
4.2
Amounts Credited for Annual Grants

 
A Participant shall be granted the number of Shares listed below, as approved by
the Committee each Year.  The number of Shares granted to a Participant for a
Year shall be credited to the Participant’s Account once per Year on a date
specified by the Committee (the “Grant Date”), but in no event later than
February 28 of the Year.  For Years beginning on or after January 1, 2012:
 
(a)           Each Non-Employee Director shall be granted 1,000 Shares.
 
(b)           Each Participant who is not granted Shares under 4.2(a) above
shall be granted Shares equal to $0.85 for every $1.00 of Base Salary and/or
Bonus (each as defined in the Deferred Compensation Plan) which the Participant
defers under Section 4.2(a) or (b) of the Universal Forest Products, Inc.
Deferred Compensation Plan (the “Deferred Compensation Plan”) for the prior year
and which is deemed to be invested in Shares under Section 4.3 or 4.4 of the
Deferred Compensation Plan.  For purposes of determining the number of Shares to
be credited under this Section 4.2, the price of the Shares will be determined
as of the date the Base Salary or Bonus would otherwise have been paid to the
Participant.  In no event shall the aggregate Elective Deferrals (as defined in
the Deferred Compensation Plan) to be considered in the calculation of Annual
Grant Shares under this Section 4.2(b) exceed the following limits:
 
 
-6-

--------------------------------------------------------------------------------

 
 
Job Category/Title
 
Maximum Elective Deferrals for
Annual Grant Calculations
 
CEO
  $ 100,000  
President
  $ 100,000  
Executive Officers
  $ 50,000  
Officers
  $ 35,000  
General Manager of Operations
  $ 25,000  
Directors
  $ 15,000  
Sales Managers
  $ 15,000  
Executive Account Managers
  $ 15,000  
Current and Former Members of the Presidents’ Club
  $ 15,000  

 
 
4.3
Elections Relating to In-Service Distributions

 
A Participant may make an election to defer the receipt of all or a portion of
the Distribution Shares (as defined in Section 4.4(b) below) provided that:
 
(a)           The Participant is a Non-Employee Director;
 
(b)           The election is made on or before the 30th day after the Grant
Date, and the election specifies the percentage of Distribution Shares to be
deferred; and
 
(c)           The payment date selected, in writing, by the Participant (the
“Payment Date”) is after the fifth (5th) anniversary of the Grant Date.
 
If a Participant who has elected to defer receipt of payment of the Distribution
Shares credited to his or her Account receives a hardship distribution prior to
his or her Payment Date, the number of Shares to be distributed to the
Participant on the Payment Date shall be reduced (but not below zero) by the
number of Shares distributed to the Participant as a hardship distribution.
 
 
4.4
Vesting, Forfeiture, and Designation of Vested Shares

 
(a)           Vesting and Forfeiture.  Each Participant shall become vested in
the Participant Shares credited to that Participant’s Account as provided in
this Section 4.4.
 
(1)           General Rule.  Each grant of Participant Shares shall vest, in
full, separately on the fifth anniversary of the Grant Date, provided that the
Participant remains (i) employed by the Company or a Subsidiary on such fifth
anniversary, or (ii) a Non-Employee Director.  Therefore, a separate subaccount
shall be maintained for each grant of Shares to a Participant.
 
(2)           Age 60, Death, Disability or Change in Control.  A Participant
shall become fully vested in all Participant Shares in the event that the
Participant attains age 60, dies, incurs a Total Disability or a Change in
Control occurs, while the Participant is employed by the Company or a Subsidiary
or is a Non-Employee Director.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(3)           Forfeiture.  If a Participant has a Separation from Service before
becoming 100% vested in any of the Shares, the nonvested Shares shall be
forfeited immediately.  The Participant’s forfeiture shall not be reallocated to
the Accounts of other Participants, but shall reduce the Company’s liability
under the Plan.
 
(b)           Designation of Distribution Shares.  Immediately upon the vesting
of the Participant Shares under Section 4.4(a) above (the “Vesting Date”), fifty
percent (50%) of any Shares which were credited to a Participant’s Account prior
to January 1, 2012, shall be designated as “Distribution Shares” and shall be
distributed in accordance with Section 5.1(a) or (b) below, as
applicable.  Furthermore, fifty percent (50%) of any Shares credited on or after
January 1, 2012 to the Account of a Participant who is a Non-Employee Director
on the Grant Date, shall be designated as “Distribution Shares” and shall be
distributed in accordance with Section 5.1(a) or (b) below, as applicable.
 
Article 5
 
Distribution of Benefits
 
 
5.1
Distributable Events for All Accounts

 
(a)           For a Participant who has not reached age 60, the Distribution
Shares shall be distributed to the Participant (or the Participant’s
Beneficiary, if applicable) on the Vesting Date, unless Participant has made an
election under Section 4.3 above (including elections made by a Participant that
is not a Non-Employee Director prior to 2012), in which case payment shall be
made in accordance with Section 5.5 on the earlier of (1) the Payment Date, or
(2) the date a Distributable Event occurs.
 
(b)           For a Participant who has reached age 60, the Distribution Shares
shall be distributed to the Participant (or the Participant’s Beneficiary, if
applicable), along with any Shares purchased with dividends attributable to such
Distribution Shares, on the earlier of the fifth anniversary of the Grant Date
or the date the Participant has a Distributable Event, unless Participant has
made an election under Section 4.3 above (including elections made by a
Participant that is not a Non-Employee Director prior to 2012), in which case
payment shall be made in accordance with Section 5.5 on the earlier of (1) the
Payment Date, or (2) the date a Distributable Event occurs.
 
(c)           The remaining Participant Shares vested under Section 4.4(a) above
shall be distributed to the Participant (or the Participant’s Beneficiary, if
applicable) on the date a Distributable Event occurs.
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
5.2
Hardship Withdrawals

 
A Participant who has an unforeseeable financial emergency may receive payment
while employed by the Company or a Subsidiary of all or part of the vested
amount credited to the Participant’s Account.  A Participant may only withdraw
the amount reasonably needed to satisfy the financial emergency need, including
taxes reasonably anticipated to result from the distribution.
 
For purposes of this Section 5.2, an unforeseeable financial emergency is a
severe financial hardship of the Participant resulting from:  a sudden and
unexpected illness or accident of the Participant or a dependent of the
Participant; loss of the Participant’s property due to casualty; or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.  But the Participant will not be
considered to have an unforeseeable emergency if the hardship is or may be
relieved:
 
(a)           Through reimbursement or compensation by insurance or otherwise;
or
 
(b)           By liquidation of the Participant’s assets, to the extent the
liquidation of such assets would itself not cause severe financial hardship.
 
The need to send a Participant’s child to college or the desire to purchase a
home are not unforeseeable emergencies for purposes of this Section 5.2.
 
The Administrator may periodically establish administrative rules regarding
withdrawals under this Section 5.2.  Any hardship withdrawals made by a
Participant shall reduce the amount distributed to the Participant under Section
5.1.
 
 
5.3
Forfeiture of Vested Benefits

 
The Participant shall forfeit all vested and unvested amounts credited to his or
her Account if:
 
(a)           The Participant has a voluntary or involuntary Separation from
Service after the Participant commits Gross Misconduct.
 
(b)           The Participant fails to comply with the duty of loyalty described
in Section 5.4.
 
The amount of any forfeitures under this Section 5.3 shall reduce the Company’s
liability under the Plan and shall not be reallocated to the Accounts of other
Participants.
 
 
5.4
Duty of Loyalty

 
Each Participant has a duty of loyalty to the Company and its
Subsidiaries.  While the Participant is employed by the Company or a Subsidiary,
this duty includes the following:
 
 
-9-

--------------------------------------------------------------------------------

 
 
(a)           The Participant shall use the Participant’s best efforts in
performing any job duties assigned to the Participant.
 
(b)           The Participant shall not have an ownership interest in any other
entity if that ownership interest detracts from the Participant’s job duties for
the Company or a Subsidiary, or is inconsistent with the best interests of the
Company or a Subsidiary.
 
(c)           The Participant shall not provide services to any other entity if
those services detract from the Participant’s job duties for the Company or is
in any way inconsistent with the best interests of the Company or a Subsidiary.
 
(d)           The Participant shall not take advantage of any business
opportunities for the Participant’s individual benefit if the business
opportunity should have been provided to the Company or a Subsidiary.
 
If the Company notifies a Participant that the Participant is in violation of
the duty of loyalty described in this Section 5.4, the Participant shall have
ten days to cure any violation as required by the Company or forfeit all rights
to subsequent benefits from the Plan.  If the Participant cures a violation of
the duty of loyalty, but then violates the duty of loyalty a second time, the
Participant shall immediately forfeit all rights to subsequent benefits from the
Plan without being given the right to cure the violation.
 
The determination of whether a Participant has violated the duty of loyalty
described in this Section 5.4 shall be made by the Administrator in its sole
discretion.
 
 
5.5
Time of Payment

 
The time of a Participant’s benefit payment or payments shall be determined in
accordance with the following:
 
(a)           Subject to (b), (c) and (d) below, distributions payable in
accordance with a Participant’s election under Section 4.3 shall be made on the
applicable Payment Date.
 
(b)           If a Distributable Event occurs as a result of the Participant’s
Total Disability or Separation from Service, the Participant’s benefit which is
payable at that time shall be paid not later than 90 days after the
Distributable Event.
 
(c)           If the Participant has a Distributable Event because of a Change
in Control, the Participant’s benefit shall be paid on the date of the Change in
Control.
 
(d)           If a Participant has a Distributable Event because of the
Participant’s death, the Participant’s benefit shall be paid to the
Participant’s Beneficiary no later than 90 days after the Participant’s
death.  But if the Participant’s Beneficiary cannot be identified or there is a
dispute regarding who is the Beneficiary, payment may be delayed in the
discretion of the Administrator.
 
 
-10-

--------------------------------------------------------------------------------

 
 
Notwithstanding the preceding provisions of this Section 5.5, payment to a Key
Employee as a result of a Separation from Service will be delayed until the
six-month anniversary of the date the Key Employee has a Separation from Service
or the date of the Key Employee’s death, if earlier.
 
 
5.6
Form of Benefit Payments

 
All distributions under the Program shall be made in one lump sum and in Shares
of Common Stock, except for any fractional Shares, which shall be paid in cash.
 
 
5.7
Spendthrift Provision

 
No benefit or interest under the Plan is subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of a Participant or the Participant’s Beneficiary.
 
Article 6
 
Funding
 
 
6.1
Establishment of Trust Fund

 
The Company shall enter into a Trust Agreement to establish a Trust Fund and
shall contribute Shares to the Trust Fund as such Shares are granted to
Participants.  Any Shares forfeited by Participants may be retained in the Trust
and used to reduce future contributions to be made by the Company.
 
 
6.2
Status as Grantor Trust

 
The Trust Fund shall be a grantor trust.  The Trust Agreement shall provide that
the assets of the Trust Fund are subject to the claims of the Company’s general
creditors if the Company becomes insolvent.  If any assets of the Trust Fund are
seized by general creditors of the Company, a Participant’s right to receive
benefits under the Plan shall not be changed.
 
 
6.3
Status of Participants as Unsecured Creditors

 
The obligation of the Company to pay benefits under the Plan shall be
unsecured.  Each Participant is an unsecured creditor of the Company.  The Plan
constitutes a mere promise by the Company to make benefit payments in the
future.
 
The establishment of an Account for a Participant and the Company’s payment of
contributions to the Trust Fund are not intended to create any security for
payment of benefits under the Plan or change the status of the Plan as an
unfunded plan.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Article 7
 
Administration
 
 
7.1
Administrator

 
The Company shall have the sole responsibility for the administration of the
Plan and is designated as named fiduciary and Administrator.  The Administrator
shall have the power and duties which are described in this Article.  The
Committee shall carry out the functions of the Administrator with respect to the
day-to-day operation of the Program.  If a member of the Committee is a
Participant, the member shall abstain from voting on any matter relating to the
member’s benefits under the Program.
 
 
7.2
Powers of Administrator

 
The Administrator shall have all discretionary powers necessary to administer
and satisfy its obligations under the Program, including, but not limited to,
the following:
 
(a)           Maintain records pertaining to the Program.
 
(b)           Interpret the terms and provisions of the Program.
 
(c)           Establish procedures by which Participants may apply for benefits
under the Program and appeal a denial of benefits.
 
(d)           Determine the rights under the Program of any Participant applying
for or receiving benefits.
 
(e)           Administer the appeal procedure provided in this Article.
 
(f)           Perform all acts necessary to meet the reporting and disclosure
obligations imposed by applicable law.
 
(g)           Delegate specific responsibilities for the operation and
administration of the Program to such employees of the Company or agents as it
deems advisable and necessary.
 
(h)           Issue reports to Participants no less than once per year.
 
 
7.3
Standard of Care

 
The Administrator shall administer the Program solely in the interest of
Participants and for the exclusive purposes of providing benefits to the
Participants and their Beneficiaries.  The Administrator shall administer the
Program with the care, skill, prudence and diligence under the circumstances
then prevailing that a prudent person, acting in a like capacity and familiar
with such matters, would use in the conduct of an enterprise of a like character
and with like aims.
 
 
-12-

--------------------------------------------------------------------------------

 
 
The Administrator shall not be liable for any act or omission relating to its
duties under the Program unless the act or omission violates the standard of
care described in this Section 7.3.
 
 
7.4
Appeal Procedure

 
Any Participant whose application for benefits under the Program has been
denied, in whole or in part, shall be given written notice of the denial of
benefits by the Administrator.  The notice shall be in easily understood
language and shall indicate the reasons for denial and the specific provisions
of the Program on which the denial is based.  The notice shall explain that the
Participant may request a review of the denial and the procedure for requesting
review.  The notice shall describe any additional information necessary to
approve the Participant’s claim and explain why such information is necessary.
 
A Participant may make a written request to the Committee for a review of any
denial of benefits under the Program.  The request for review must be in writing
and must be made within 60 days after the mailing date of the notice of
denial.  The request shall refer to the provisions of the Program or Plan on
which it is based and shall set forth the facts relied upon as justifying a
reversal or modification of the determination being appealed.
 
A Participant who requests a review of a denial of benefits in accordance with
this appeal procedure may examine pertinent documents and submit pertinent
issues and comments in writing.  A Participant may have a duly authorized
representative act on his or her behalf in exercising his or her right to
request a review and any other rights granted by this appeal procedure.  The
Committee shall provide a review of the decision denying the claim for benefit
within 60 days after receiving the written request for review.
 
A Participant shall not be permitted to commence any legal action against the
Company regarding his or her benefits under the Plan before exhausting the
appeal procedure contained in this Section 7.4.
 
 
7.5
Indemnification of Committee

 
The Company shall indemnify and hold harmless the members of the Committee and
their duly appointed agents against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to the Plan,
except in the case of gross negligence or willful misconduct by any such member
or agent of the Committee.
 
Article 8
 
Miscellaneous
 
 
8.1
Employment Rights

 
The existence of the Plan and the Program shall not grant a Participant any
legal right to continue as an employee of the Company or any Subsidiary nor
affect the right of the Company or a Subsidiary to discharge a Participant from
employment.
 
 
-13-

--------------------------------------------------------------------------------

 
 
 
8.2
Amendment

 
The Company shall have the right to amend the Program at any time; however, no
amendment or termination shall reduce the amount credited to a Participant’s
Accounts.
 
 
8.3
Termination

 
The Company shall have the right to terminate the Program at any time.  If the
Program is terminated, no additional amounts shall be credited to a
Participant’s Account under Section 4.2, but the Participant’s Account shall
continue to be adjusted for dividends under Section 4.3 until the Participant’s
benefits are distributed to the Participant as his or her Beneficiary.  The
Participant shall be entitled to receive the amounts credited to his or her
Account upon satisfying the requirements for payment of benefits under the
Program, unless the Company elects to make payment at an earlier time in
accordance with the requirements of Section 409A of the Code.
 
Signature
 
The Company has restated the Universal Forest Products, Inc. Executive Stock
Grant Program this ______ day of _______________, 2012.
 

 
UNIVERSAL FOREST PRODUCTS, INC.
         
By
      Its   

 
 
-14-

--------------------------------------------------------------------------------